Affirmed and Memorandum Opinion filed December 6, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00664-CR
                              NO. 14-21-00665-CR

                      THE STATE OF TEXAS, Appellant
                                        V.

                      JESSIE JEROME WHITE, Appellee

                  On Appeal from the 240th District Court
                          Fort Bend County, Texas
          Trial Court Cause Nos. 18-DCR-081242 & 18-DCR-081243

                         MEMORANDUM OPINION

      The State of Texas brings this appeal from the trial court’s order granting
appellee Jessie Jerome White’s motion to suppress. The State charged appellee with
two counts of felony theft of property. Appellee filed a motion to suppress in both
cases. The trial court granted the motions to suppress, prompting this appeal by the
State. We affirm.
                                    BACKGROUND

      Deputy Jacob Medve of the Fort Bend County Sheriff’s Office testified at the
hearing on the motion to suppress. Deputy Medve was patrolling on the day of the
alleged offense in an area where he had been told to patrol due to recent tractor thefts.
Deputy Medve received a call about a suspicious vehicle, which he investigated and
determined that the abandoned vehicle was suspected in some recent tractor thefts.
Deputy Medve called Detective Robert Hartfield, with whom Medve had worked
tractor-theft cases. Detective Hartfield recognized the vehicle as one that belonged
to Nelson White, appellee’s brother. Deputy Medve then contacted Chief Michael
Dickerson of the Needville Police Department as backup to aid in checking the area
for any other suspicious activity. Chief Dickerson and Deputy Medve met in the
parking lot where Nelson White’s vehicle had been abandoned.

      Chief Dickerson informed Deputy Medve that he had recently seen another
vehicle pulling a trailer carrying a John Deere tractor. Due to the recent thefts and a
report the day before of a stolen John Deere tractor, Chief Dickerson and Deputy
Medve waited to see if that vehicle would pass the intersection where Nelson
White’s truck was parked. Chief Dickerson testified that there was no other direction
the truck could have driven.

      When the truck pulling the tractor and trailer did not return, both officers left
the area and observed the truck with the tractor and trailer stuck in the mud in a
nearby hay meadow. The officers parked behind the truck, got out of their vehicles,
and attempted to make contact with the driver. Deputy Medve testified that he did
not have information that appellee was connected to the theft of the John Deere
tractor. Neither officer knew that the tractor seen by Chief Dickerson was stolen.

      Chief Dickerson walked to the passenger side and “began to give him the
driver’s commands to roll down the window, open the door so that we can talk to
                                           2
him.” The driver, later identified as appellee, did not respond. Deputy Medve, who
was on the driver’s side, saw appellee stabbing a cell phone with a knife. At that
time Deputy Medve drew his service weapon and commanded appellee to put down
the knife and open the door.

      Chief Dickerson also drew his weapon, walked around to the driver’s side,
and began giving commands for the driver to get out of the truck. By the time Chief
Dickerson got in front of the truck, appellee was opening the door and said, “It’s me,
Dickerson. Don’t shoot.” Appellee “openly exit[ed]” the truck, was placed in
handcuffs and detained for further investigation. At that time, Chief Dickerson
holstered his weapon and appellee was “immediately detained.” Deputy Medve
placed appellee in the back of his patrol car until Detective Hartfield arrived. Deputy
Medve testified that appellee was under investigation “[i]n reference to the tractor
and trailer.” Deputy Medve admitted on cross-examination that he had no
information that appellee was involved in the reported theft of a tractor the previous
day. When asked why appellee was detained Chief Dickerson testified, “We didn’t
know what was going on at the time. It’s suspicious that when we make contact with
somebody, and they don’t roll down the window and they won’t get out of the
vehicle, and they won’t even acknowledge us.”

      Detective Hartfield, an auto theft detective with the Fort Bend County
Sheriff’s Office, arrived a short time later and “took over the scene.” While Detective
Hartfield investigated the ownership of the tractor and trailer, appellee was
handcuffed in the back of the patrol car for approximately one and a half hours.
Detective Hartfield testified that officers were on high alert in the area due to the
number of tractor thefts. When Detective Hartfield arrived, he learned that appellee
did not own the tractor or the trailer. Detective Hartfield discovered the individual
who owned the trailer and contacted him as part of his investigation. The trailer

                                          3
owner had not given permission for anyone else to drive his trailer. The trailer owner
had to drive to Booth, a town approximately 30-45 minutes away, to determine
whether his trailer was on his property where he had left it. Upon arriving in Booth,
the trailer owner notified Detective Hartfield that his trailer was missing. At that
time appellee was arrested for theft. Detective Hartfield then contacted the owner of
the tractor by running the Vehicle Identification Number. Detective Hartfield had to
contact the John Deere dealership where he obtained the contact information for the
owner. This investigation took an additional 45 minutes.

      At the conclusion of the hearing, the trial court granted appellee’s motion to
suppress. The trial court made several findings of fact and conclusions of law
relevant to our discussion.

                              FINDINGS OF FACT
      1.     Jacob Medve is a witness called by the State. On or about
      February 13, 2018 he was employed as a deputy by the Fort Bend
      County Sheriff’s Office and was dispatched to the intersection of F.M.
      442 and F.M. 1236 in Needville, Fort Bend County, Texas in reference
      to an abandoned red truck parked at this intersection.
      2.     Although there was no farm equipment attached to or located
      near this red truck, Deputy Medve, after being advised that there had
      been a John Deere tractor stolen the day before, asked the Fort Bend
      County Sheriff’s Office to contact the Needville Police Department to
      check the area for vehicles that might be attempting to steal farm
      equipment.
      3.    Chief M. Dickerson of the Needville Police Department is a
      witness called by the State. He arrived on scene and advised that a blue
      truck pulling a trailer with a tractor on it was traveling south on F.M.
      1236. Deputy Medve and Chief Dickerson decided to locate this truck.
      4.      Once the blue truck was located it was no longer on the public
      roadway but was located on private property. None of the officers who
      testified at the hearing actually saw the defendant driving the blue truck
      and therefore did not observe any traffic violation. The officers believed
      that the blue truck was stuck in the mud on the private property.

                                          4
5.      Deputy Medve and Chief Dickerson both testified that this area
is a rural farming area where it is not uncommon to see a truck pulling
a trailer with a tractor on it.
6.     Deputy Medve and Chief Dickerson approached the driver of the
blue truck on the private property and asked him to exit his vehicle.
Deputy Medve testified that he observed the defendant stabbing his cell
phone with a knife. The defendant was then ordered to exit the truck at
gunpoint. Neither the cell phone nor the knife was collected as
evidence. The driver of the blue truck was identified as defendant Jessie
White.
7.    The defendant was detained in handcuffs in the back of a patrol
vehicle while Detective Robert Hartfield of the Fort Bend County
Sheriff’s Office was called to the scene to investigate.
8.     Detective Hartfield is a witness for the State. When detective
Hartfield arrived on scene and learned that the person detained was
Jessie White, someone he was familiar with, and that a red truck had
been seen nearby abandoned, Detective Hartfield concluded that the red
truck must belong to the defendant’s brother Nelsin [sic] White, whom
he was also familiar with.
9.     Detective Hartfield testified that he never went to the scene of
the red truck, did not personally observe it or have the registration
verified, and never saw Nelsin White that day and did not thereafter
interview or charge Nelsin White in connection with this case.
10. Detective Hartfield testified that due to the fact that a red truck
was seen nearby and the defendant’s brother was known to drive a red
truck, coupled with the fact that the defendant had been seen stabbing
his cell phone with a knife, required that the defendant be further
detained while an investigation commenced into the ownership of the
tractor and trailer connected to the defendant’s truck. The detention and
investigation lasted approximately one and a half hours.
l1.    Neither the tractor nor the trailer had been reported stolen. The
fact that they were stolen was not known to the officers on scene or the
complainants themselves until Detective Hartfield did his investigation
on scene which consisted of checking the registration of the tractor and
trailer and contacting their respective owners to see if their property
was stolen. The owner of the private property where the blue truck,
tractor and trailer were located had not reported anyone trespassing on
his property.
                                   5
      12. The defendant was in lawful possession of the blue pickup truck
      which was registered to either him or a family member. The defendant’s
      uncle was called to the scene to take possession of the blue pickup
      truck.
      13. There was no arrest warrant or search warrant for the defendant
      or any property in his possession. No officer on scene personally saw
      the defendant commit any offense, including the alleged theft of the
      tractor and the trailer.
                           CONCLUSIONS OF LAW
      1.     The Court finds that no officer had a reasonable suspicion based
      on articulable facts that criminal activity was afoot, nor did they have a
      reasonable suspicion that a certain person, namely the defendant Jessie
      White, was connected with the activity.
      2.     Any suspicion of the officers was unreasonable given the above-
      detailed findings of fact. The officers lacked evidence that would
      constitute probable cause.
      3.     The Court finds that the investigative stop was improper, violated
      the Fourth Amendment of the United States Constitution and Art. 1, §
      9 of the Texas Constitution, and requires a suppression of the evidence,
      that being the tractor and the trailer.

The trial court later signed the following supplemental findings of fact and
conclusions of law:

      1.    On February 13, 2018, Deputy Medve of the Fort Bend County
      Sheriff’ S Office (FBCSO) responded to a suspicious vehicle call at the
      corner of FM 442 and FM 1236. Upon making location, Deputy Medve
      determined the vehicle was abandoned and put out a call to Detective
      Hartfield of the FBCSO Auto Theft Division.
      2.     Through prior dealings, Detective Hartfield was able to inform
      Deputy Medve the vehicle matched the description of Nelson White’s
      vehicle. Detective Hartfield informed Deputy Medve he would be in
      route because Nelson White was a suspect in area tractor thefts. Deputy
      Medve was also aware of a John Deere tractor theft in that area from
      the day prior.
      3.   Deputy Medve then made a call to Chief Dickerson of the
      Needville Police Department to assist checking the area for suspicious

                                          6
      activity based upon the foregoing. When Chief Dickerson arrived, he
      advised Deputy Medve a dark in color truck was pulling a John Deere
      tractor and should be making their location soon.
      4.     The truck did not make the location, so Chief Dickerson and
      Deputy Medve backtracked along the route Chief Dickerson had come.
      At that point, both officers observed a dark in color truck, pulling a
      trailered tractor, to be stuck in a hay meadow.
      5.     Officers made contact with the driver of the truck at which time
      Deputy Medve observed the driver to be destroying a cell phone with a
      knife. Both officers drew their service weapons and made commands
      for the driver to exit the vehicle.
      6.     The driver was identified as Jessie White and detained for further
      investigation and officer safety. Defendant is not the owner of the
      property on which he was located when contact was made.
      7.    Detective Hartfield was made aware an individual had been
      detained and investigation of ownership was needed.
      8.     Detective Hartfield testified he began investigating ownership on
      the tractor and trailer immediately upon arriving on scene.
      9.      Detective Hartfield testified the trailer registration did not return
      to Defendant. Detective Hartfield contacted the registered owner of the
      trailer, who informed Detective Hartfield no one had permission to use
      the trailer and it should be in storage in Booth, Texas.
      10. Detective Hartfield testified at this point the Defendant’s status
      changed from detained to in custody due to the confirmation of crime.
      He further testified it took approximately 30 to 40 minutes from the
      time of detention to the time he confirmed the trailer was stolen.
      11. Detective Hartfield then continued his investigation to determine
      ownership of the tractor. He was able to determine the tractor did not
      belong to the defendant and made contact with the registered owner.
      12. After completion of the investigation, the defendant was charged
      with theft of the tractor and theft of the trailer.

Based on the foregoing Findings of Fact, the Court makes the following Conclusions
of Law:

      1.     During the hearing on the Defendant’s Motion to Suppress,

                                           7
       Sergeant Medve, Detective Hartfield and Chief of Police Dickerson,
       provided testimony that was credible in all respects.
                                       ANALYSIS

       In a single issue the State challenges the trial court’s ruling granting appellee’s
motion to suppress because appellee had no expectation of privacy in the stolen
tractor and trailer, and thus lacked standing to challenge the seizure of the tractor
and trailer.

I.     Standard of Review

       In reviewing a trial court’s ruling on a motion to suppress, an appellate court
applies an abuse-of-discretion standard and will overturn the trial court’s ruling only
if it is outside the zone of reasonable disagreement. Martinez v. State, 348 S.W.3d
919, 922 (Tex. Crim. App. 2011). When reviewing a trial court’s ruling on a motion
to suppress, we give almost total deference to the court’s determination of the
historical facts that the record supports, especially when those fact findings are based
on an evaluation of the witnesses’ credibility and demeanor. Guzman v. State, 955
S.W.2d 85, 89 (Tex. Crim. App. 1997). We accord the same level of deference to
the trial court’s rulings on mixed questions of law and fact if those decisions turn on
the credibility and demeanor of the witnesses. Guzman, 955 S.W.2d at 89. We
review de novo mixed questions of law and fact that do not turn on witness
credibility. Id. Despite its fact-sensitive analysis, the “reasonableness” of a specific
search or seizure under the Fourth Amendment is subject to de novo review. Kothe
v. State, 152 S.W.3d 54, 62 (Tex. Crim. App. 2004).

       When the trial judge makes express findings of fact, as here, we first
determine whether the evidence, when viewed in the light most favorable to the trial
court’s ruling, supports those findings. Valtierra v. State, 310 S.W.3d 442, 447 (Tex.
Crim. App. 2010). We uphold the trial court’s ruling if it is supported by the record

                                            8
and correct under any theory of law applicable to the case. State v. Iduarte, 268
S.W.3d 544, 548 (Tex. Crim. App. 2008). Thus, if supported by the record, a trial
court’s ruling on a motion to suppress will not be overturned. Mount v. State, 217
S.W.3d 716, 724 (Tex. App.–Houston [14th Dist.] 2007, no pet.).

II.   Appellee had standing to challenge the invasion of his personal privacy
      interest.

      In a single issue on appeal the State argues that appellant lacked standing to
challenge the lawfulness of the seizure of the stolen tractor and trailer. Because
standing is an element of a claim of unlawful search and seizure, an appellate court
may raise the issue of standing on its own and may analyze that issue as part of the
claim presented. See Kothe, 152 S.W.3d at 60; State v. Millard Mall Servs., Inc., 352
S.W.3d 251, 253 (Tex. App.—Houston [14th Dist.] 2011, no pet.). Accordingly, the
State may raise the issue of standing for the first time on appeal. See State v. Klima,
934 S.W.2d 109, 111 (Tex. Crim. App. 1996).

      “Under the Fourth Amendment, ‘[t]he right of the people to be secure in their
persons, houses, papers, and effects, against unreasonable searches and seizures,
shall not be violated[.]’” State v. Huse, 491 S.W.3d 833, 839 (Tex. Crim. App. 2016)
(quoting U.S. Const. amend. IV). “When ‘the Government obtains information by
physically intruding’ on persons, houses, papers, or effects, ‘a search’ within the
original meaning of the Fourth Amendment has ‘undoubtedly occurred’” Florida v.
Jardines, 569 U.S. 1, 5 (2013) (quoting United States v. Jones, 565 U.S. 400, 406
n.3 (2012)). To assert a challenge to a search and seizure, a defendant must first
establish standing. See Kothe, 152 S.W.3d at 59; Villarreal v. State, 935 S.W.2d 134,
138 (Tex. Crim. App. 1996).

      Standing in this context is an individual’s right to complain about an allegedly
illegal government intrusion under the Fourth Amendment. Pham v. State, 324

                                          9
S.W.3d 869, 874 (Tex. App.—Houston [14th Dist.] 2010, pet. ref’d); see Villarreal,
935 S.W.2d at 138. Fourth Amendment rights are personal rights, which may not be
vicariously asserted. Rakas v. Illinois, 439 U.S. 128, 133–34 (1978); Huse, 491
S.W.3d at 839. Proof of “a reasonable expectation of privacy” is at the forefront of
all Fourth Amendment claims. Any defendant seeking to suppress evidence obtained
in violation of the Fourth Amendment must first show that he personally had a
reasonable expectation of privacy that the government invaded. Rakas, 439 U.S. at
139.

       Standing is a question of law, which we review de novo. Kothe, 152 S.W.3d
at 59. Only after a defendant has established his standing to complain may a court
consider whether he has suffered a substantive Fourth Amendment violation. See
Villarreal, 935 S.W.2d at 138.

       In addressing standing, “it is critical that the precise police conduct being
objected to be properly identified, for this may itself turn out to be determinative on
the standing issue.” Kothe, 152 S.W.3d at 60 (quoting 5 WAYNE R. LAFAVE, SEARCH
AND SEIZURE § 11.3, at 120 (3d ed.1996)). In this case, the State asserts that appellee

had no reasonable expectation of privacy in the tractor and trailer that he did not
own. True enough, appellee cannot complain about a seizure of property he did not
own. See Busby v. State, 990 S.W.2d 263, 270 (Tex. Crim. App. 1999) (defendant
had no standing to complain of the search of a stolen vehicle). But that was not the
basis of appellee’s complaint.

       Rather, appellee’s Fourth Amendment claim was based on the purportedly
illegal detention of himself as the driver of the truck. He asserts that the officers had
no reasonable suspicion to detain him because the law enforcement officers “were
not aware before approaching the defendant that any alleged criminal activity had
occurred.”

                                           10
      “If either the stopping of the car or the passenger’s removal from it are
unreasonable in a Fourth Amendment sense, then surely the passenger has standing
to object to those constitutional violations and to have suppressed any evidence
found in the car which is their fruit.” Kothe, 152 S.W.3d at 61 (quoting 5 LAFAVE, §
11.3(e), at 173–74.). Appellee had a reasonable expectation of privacy in not being
detained beyond the time necessary for law enforcement to complete their
investigation. See id. at 62. The State has not asserted that appellant lacked standing
to challenge the invasion of his personal privacy. We therefore overrule the State’s
sole issue on appeal.

                                    CONCLUSION

      Having overruled the State’s sole issue on appeal, we affirm the trial court’s
order granting appellee’s motions to suppress.




                                        /s/    Jerry Zimmerer
                                               Justice



Panel consists of Justices Jewell, Bourliot, and Zimmerer.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          11